DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 
 
2.  Applicant’s amendment, filed 03/18/2021, has been entered.

      Claims 8-9 have been amended

      Claims 8 and 9 are pending.
   
      Claims 1-7 have been canceled previously.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 03/18/2021. 

    The rejections of record can be found in the previous Office Actions, mailed 05/27/2020 and 10/09/2020 and 01/19/2021.

4.  Upon reconsideration of applicant’s amended claims, filed 03/18/2021,
     the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn.

5. This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 8-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    Claim 8 is drawn to a method of treating a patient by administering “an anti-C5 antibody with an Fc domain, the improvement comprising said Fc domain comprising amino acid substitutions …”  encompassing various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

    Claim 9 is drawn to a method of treating a patient by administering an anti-C5 antibody comprising means for binding human C5 protein and an Fc domain comprising amino acid substitutions … encompassing various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

    Applicant’s arguments, filed 03/18/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein





     In response to applicant’s arguments with respect to Claim 8 : The Jepson Claim, including the Legal Standards Applicable to Jepson Claims and Reliance on Well Known and Conventional to Support Written Description, including Ariad, Boston Sci, Falk-Gunter Falkner,
     the following is noted. 

    Applicant acknowledges that the Jepson format does not limit compliance with 112 written description requirement.

     Rather applicant argues that the Jepson claim format allows an improvements over the admitted prior art (anti-C5 antibodies) and it is the improvement which must meet written description

     In turn, applicant argues that the rejection of the preamble as lacking written description, which is not the correct analysis under the law of Jepson claims. 
     
      Applicant relies upon the Jepson format to use the preamble for reciting “conventional or known” components and to use “the improvement comprising” clause to direct the incorporation of two amino acid substitutions into known antibodies as the claimed invention described in the specification. 

     Applicant relies upon the assertions of numerous articles and patent filings that show anti-C5 antibodies existed prior to the filing date, relying upon Exhibits A-J and additional Exhibits K-O filed with the Dahiyat’s Declaration to submit that “anti-C5 antibodies” were well-known, and thus the written description analysis does not center on whether applicant has provided either a representative number of species” or “structural features common to members of the genus” of anti-C5 antibodies. 

    Applicants submit that a person of skill in the art would recognize that applicant has described the importation of two amino acid substitutions into well-known anti-C5 antibodies.

      In turn, applicant submits that the written description analysis for a Jepson claim including anti-C5 antibodies is not the same as if the applicant was claiming anti-C5 antibodies per se.
     In a Jepson claim, as outlined in 37 C.F.R. 1.75(e), above, applicant submits it is the wording after the phrase “the improvement comprising” that is determinative: “[t]hose elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.”

     The Jepson Claims is an implied admission of prior art and is used to define the claimed invention, including thereby limiting claims scope and clearly include all of the elements or steps recited in claimed combination






       note that the specification and the claims are drawn to Fc variants with altered binding to  FcRN in IgG.
      A site on Fc between the Cγ2 and Cγ3 domains mediates interaction with the neonatal receptor FcRn (e.g., see paragraph [5] of the specification).
      In contrast to limiting the claims to IgG, the claims are broadly drawn to anti-C5 antibody with an Fc domain.

     Note that the Exhibits A-O disclose that those anti-C5 antibodies that bind C5 AND block progression of the complement cascade, including blocking the generation of anaphylatoxin C5a and C5b-9 complex are / maybe useful in treatment of various diseases / disorders.
      In contrast to applicant’s relying upon antagonistic anti-C5 antibodies having the relevant binding specificity and functions, 
     the claims are broadly recited an anti-C5 antibody with an Fc domain.

     For example, note that a number of the Exhibits report on anti-C5 antibodies binding mouse / rat C5, not human C5, including autoimmune, inflammatory and transplant indications. 

     For example, that Exhibit E is drawn to anti-C5 antibody, but not appear to provide an identifying name /clone.
      Note that Exhibit F is drawn to the and anti-rat C5 antibody.
      Note that Exhibit G is drawn to clone A anti-rat C5 antibodies.
      Note Exhibit H is drawn to anti-murine C5 antibodies
      Note Exhibit I is drawn to anti-mouse C5 BB5.1.
      Note that Exhibit J is drawn against rat C5 (18A and 16C).
  
       Anti-C5 antibodies that bind mouse / rat C5 would not be expected to treat humans encompassed by the claimed methods.

     Note that the disclosure of anti-C5 antibodies in the specification is limited to paragraph [0126] (line 16) in a listing of Target Antigens for Antibodies, including virtually any antigen may be targeted by the IgG variants;
     to C5a in paragraph [0129] (line 21) in Fc variants of the present invention incorporated in an antibody against a cytokine or alternatively Fc variants fused or conjugate to a cytokine, by “cytokine” as used herein is meant generic term for proteins related by one cell populations that act on another cell as intercellular mediators; and
     anti-complement antibodies (C5) such as 5G1.1 (for Fc polypeptides of the present invention used for the treatment of autoimmune, inflammatory or transplant indications in paragraph [0133] (lines 1-5).        

      In turn, the specification as filed discloses only one specific anti-C5 antibody.
      Note that the anti-C5 antibody 5G1.1 is the original mouse anti-C5 antibody, which has been humanized and subsequently modified into eculizumab and subsequent variants thereof.

     While it has been conventional to make antibodies of interest,
     the structures of antibodies, including anti-C5 antibodies are much more complex.


Falko, the issues associated with of known “essential genes” in or associated with a known poxvirus (or defective virus) in a vaccine comprising a defective poxvirus that lacks a function imparted by a known essential region of its parental poxvirus does not does close to the polymorphism of antibodies in the context of written description as addressed herein below.

     The rejection of claim 8 is under written description, not prior art.

    The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.    
     See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

     In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. 

    The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that
     “The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.” 
     In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. 

        In contrast to applicant’s arguments that the rejection does not address the improvement as lacking written description in the Jepson Claim 8,
      the written description rejection is based on the claim as a whole.

B) Claim 9: The Means-Plus-Function Claim.

     In response to applicant’s arguments with respect to Claim 9: The Means-Plus-Function Claim, including The Two Part Means-Plus-Function Analysis, Those of Skill in the Art Understand the Structure of 5G1.1 Antibodies, Whether the Corresponding Structure Is Adequate To Perform the Function Recited in a Mean-Plus-Function Limitations Is Based on the Understanding of Those in the Art, The Examiner’s Opinion About 5G1.1 Is Not Relevant,
     including Atmel, Biomedicino, Intellectural Prop.Dev., Budde, D.M.I., Inc., S3 Inc,
     including MPEP 2163/03 and
     including citing US 2009/0163699 (not clear why US 2009/0163699 is cited versus paragraph [0133] of the instant specification) 
     the following of record is noted. 





     The relevant test for whether or not the written description requirement under 35 USC 112 is met in Means-Plus-Function type claims is set forth at MPEP 2181. 

     The invocation of 35 U.S.C. 112(f) does not exempt an application from compliance with 35 U.S.C. 112(a).
     The sixth paragraph of section 112 cannot be read as creating an exception to the description requirement of the first paragraph.
      Means-plus-function language can be used in the claims, but the claims must still accurately define the invention. 
      See MPEP 2181, II(A).

      An inadequate disclosure may give rise to a failure to satisfy the written description and enablement requirements of section 112(a) for a mean-plus-function limitation.  
       See MPEP 2181, IV.
    The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that
     “The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.” 
     In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. 
     But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
     Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).
     See MPEP 2181, IV.

       In considering whether there is 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. 
      See MPEP 2181, IV.

     With respect to The Examiner’s Opinion About 5G1.1 Is Not Relevant and      
     in contrast to arguments, including reliance upon Atmel
      applicant’s argument’s that the disclosure of “… anti-complement (C5 antibodies such as 5G1.1 …” identifies at least one particular structures that correlates to “means for binding human C5” as outlined in claims would be understood by those skilled in the art, which would be analogous to Atmel wherein the title of the article was sufficient to indicate the precise structure 
      applicant argues that “anti-complement (C5) such as 5G1.1 sufficiently identifies at least one specific structure, relying I part on Exhibits A-D and paragraph 4 of Dahiyat’s Declaration,
      applicant argues that the sufficiently of corresponding structure in means plus function analysis through the eyes of those of ordinary skill in the art when referring to anti-specific antigen antibodies and would perform the binding of that antigen (e.g., anti-C5 antibodies)
       including that at least anti-complement (C5) antibodies such as 5G1.1 are structures correspond to the limitation of “means for binding human C5 protein, including relying upon the Dahiyat Declaration (e.g. paragraph [0003]
    
     With respect to applicant’s arguments that The Examiner’s Opinion About 5G1.1 is Not Relevant, including applicant’s characterizations of Fattizzo , Zelek, Kao and the Dahiyat Declaration as well as the Declaration of Arturo Casadevall (Exhibit 1) in Case IPR2019-00741, dated 11/22/2019 (251 pages), filed 12/11/2019 in USSN 15/642,096, now U.S. Patent No. 10,590,189 provided in the rejection of record / herein,
     the following is noted.

      In the context of the written description rejection herein in view of the reliance upon the instant disclosure of anti-complement (C5) antibodies, for example 5G1.1 to support the recitation of the claimed an anti-C5 antibody,
      the Casadevall Declaration, Fattizzo and Zelelek are addressing applicant’s reliance upon a broad disclosure of anti-complement antibodies / anti-C5 antibodies and a single specific 5G1.1 antibody (not providing a structure) to support a genus of antibodies.

       Eculizumab is a humanized version, including of 5G1.1 and other anti-C5 antibodies relied upon certain Exhibits are drawn to modifications / substitutions (of eculizumab (e.g., ALXN1210, long acting anti-C5 antibody that produce complete and sustained inhibition of C5 (see Exhibit 2; Sheridan, PLOS ONE 2018; ALXN1210 long acting anti-C5 antibodies). 

      Also, see A POSA as of March 15, 2007 Would Have Understood Eclizumab To 
Be an IgG4 Isotype Humanized Antibody in paragraphs 118-132 and The Novel, Uniquely-Engineered Amino Acid Sequence of SOLIRIS Was NOT Known to a POSA of March 15, 2007 in paragraphs 133-171 that distinguishes the therapeutic antibody eculizumab from 5G1.1.

      The purpose of distinguishing 5G1.1 to its variants such as the known eculizumab, which has been and continues to used clinically for various diseases / disorders has been to point out that even the modification of 5G1.1 to eculizumab are distinguishable, including being patentably distinct as well as there are variants of eculizuamb as well.

       It is noted that eculizumab is a therapeutic antibody.
       The instant application does not disclose nor describe eculizumab.

     Possession of the generic anti-complement antibodies / anti-C5 antibodies based upon one named antibody 5G1.1 (without structure or deposit) is not satisfied under the written description requirements, as clearly addressed of record / herein.

       the single example of 5G1.1 is distinct from its own variant eculizumab, which in turn, its distinct from its own variants as well as anti-C5 antibodies.
 
     While the name of an antibody indicates that there is a specific structure of that antibody,
      the name without more does not teach the specific structure.

      While an anti-C5 antibody such as 5G1.1 indicates binding specificity, it does not teach specific structure and does not provide for structure-function correlation, including blocking progression of the complement cascade, including blocking the generation of anaphylatoxin C5a and C5b-9 complex are / maybe useful in treatment of various diseases / disorders.

    Applicant ignores the basics of written description as set forth in Ariad and as address AbbVie and Amgen v. Sanofi

       The following is reiterated for clarity and convenience.

     Applicant’s arguments, filed 12/09/2020, and corrected Dahiyat Declaration have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     In contrast to applicant’s arguments including certain legal / MPEP citations, the Two Part Means-Plus-Function Analysis, Those of Skill in the Art Understand the Structure of 5G1.1. Antibodies, Exhibits A-O and Dahiyat’s Declaration,
     including relying upon identifying the function of the claim limitation (binding to human C5) and identifying the structure in the specification for that function (5G1.1 antibody; page 15 of the specification) to assert sufficient structure for means for binding to human C5,
     including relying upon scientific articles, including a Exhibits A- D as well as Wang (cited in double patenting rejection),
     and the Dahiyat declaration stating: As a person of skill in the art, I also recognized that 5G1.1 refer to specific antibodies that bind the human C5 protein, including eculizumab,
     such that those of skill in the art understand the structure of anti-C5 antibodies such as 5G1.1;
      as well as applied to a Jepson format claim where applicant argues having possession of the claimed improvement of the incorporation of the Fc domain variants into conventional antibodies such as ant-C5 antibodies,
      including arguing that applicant is not claiming a genus of anti-C5 antibodies by asserting that the Jepson makes it clear that the Jepson format makes it clear that the anti-C5 antibody with an Fc domain is conventional and claiming the improvement of incorporating two particular amino acid substitutions into the Fc domain of a conventional anti-C5 antibody to result in a novel and non-obviousness invention,
    including the reliance of certain legal citations and 37 C.F.R 1.735(e) to recite elements of the claimed invention that are conventional or known in the art,
     including reliance upon Exhibits A-O and asserting providing a presentative (intended “representative” ???) number of species or structural members of the genus for the importation of two amino acid substitution into well-known anti-C5 antibodies;
     the following is noted.

     The following reiterates and addresses applicant’s previous and current arguments.

     Applicant’s arguments, filed 08/27/2020 and 12/09/2020 and corrected Dahiyat Declaration, have been fully considered but have not been convincing for the reasons of record / addressed herein.


th paragraph have been met ignores the guidance of addressing the written description set forth in MPEP 2181 and written description analysis as applied to the current claims, including the means-plus-function and Jepson claims.     
         
     Applicant remarks acknowledge the written description must clearly allow person of ordinary skill in the art to recognized that invention invented what is claimed, based on the test as to whether the disclosure conveys to those skill in the art that the invention had possession of the claimed subject matter as of the filing date, based upon an objective inquiry of the four corners of the specification, can rely on information that is well known in the art

     The relevant test for whether or not the written description requirement under 35 USC 112 is met in Means-Plus-Function type claims is set forth at MPEP 2181. 

     The invocation of 35 U.S.C. 112(f) does not exempt an application from compliance with 35 U.S.C. 112(a).
     The sixth paragraph of section 112 cannot be read as creating an exception to the description requirement of the first paragraph.
      Means-plus-function language can be used in the claims, but the claims must still accurately define the invention. 
      See MPEP 2181, II(A).

      An inadequate disclosure may give rise to a failure to satisfy the written description and enablement requirements of section 112(a) for a mean-plus-function limitation.  
       See MPEP 2181, IV.
    The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that
     “The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.” 
     In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. 
     But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
     Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).
     See MPEP 2181, IV.

       In considering whether there is 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. 
      See MPEP 2181, IV.

      Applicant’s previous / current arguments including reliance upon legal standards applicable to Jepson claims, including 37 C.F.R. 1.735(e), Streck, Pentect, Artiad, Boston and, Falko reliance on “well-known” or “conventional” to support written description and Exhibits A-J, means-plus-function format of 112(f), including Atmel and identifying a corresponding structure in the specification for that function, via the anti-C5 antibody 5G1.1 antibody have been fully considered but have not been found convincing essentially for the reasons of record as they apply to the current claims.

     In contrast to applicant’s arguments that one of skill in the art would recognized applicant had possession of the claimed improvement / Jepson format (the incorporation of the Fc domain variant into convention antibodies such as anti-C5 antibodies),
     that applicant is not claiming a genus of anti-C5 antibodies as the Jepson format makes it clear that the anti-C5 antibody with an Fc domain is conventional and applicant claim the improvement of incorporating two particular amino acid substitutions into the Fc domain of a conventional anti-C5 antibody to result in a novel and non-obvious invention,
Streck, Pentect, Falco reliance on “well-known” or “conventional” to support written description and Exhibits A-J, means-plus-function format of 112(f), including Atmel and identifying a corresponding structure in the specification for that function, via the anti-C5 antibody 5G1.1 antibody,
     and reliance upon articles and patent filings that show anti-C5 antibodies existed prior to the filing date, including Exhibits A-J to show that a person of skill in the art would recognize that applicant have described importation of two amino acids substitutions into conventional anti-C5 antibodies; 
     the following has been noted.

     The recitation of the Jepson format and means-plus-function format do not limit compliance with 112 written description.

    Here, applicant’s claim formats indicate that certain things fall in the scope of known OR conventional OR fall in the scope of means-plus-function.

     For example, there are situations where the admitted prior art in a Jepson claim or examples encompassed by a means-plus-function format are sufficiently described to provide possession under written description for those particular examples.

     Applicant's reliance on anti-C5 antibodies based the disclosure of the 5G1.1 anti-C5 antibody in the specification and the reliance upon certain publications (see Exhibits) does not provide sufficient written description to identify a particular structure that correlates to “means for binding human C5” would be understood by those skill in the art” as encompassed by claims 8-9 does not satisfy a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of means, equivalents, anti-C5 antibodies encompassed the means-plus-function and Jepson claim formats.

     Applicant has not identified the structure-function correlation and/or the corresponding structure in the specification as to the written description of “anti-C5 antibodies” including equivalents for binding human C5 protein”, including “compositions disclosed in the application that accomplish in this function and equivalents thereof” for the breadth of claims 8-9. 

    Applicant’s reliance upon analysis of “high voltage generating means” in Atmel does not sufficiently address the outstanding written description rejection as it applies to the case law of antibodies, as it applies to the current anti-C5 antibodies in methods of treatment. 

    The reliance upon anti-C5 antibody as encompassed by claim 8 or upon anti-C5 antibodies such as 5G1.1 …” to identify a particular structure that correlates to “means for binding human C5” would be understood by those skill in the art” as encompassed by claim 9 does not satisfy a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies broadly encompassed by the claimed invention. 

     However, having a species (such as one example or limited number of examples) (e.g., anti-C5 antibody 5G1.1) is not the same as satisfying a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies broadly encompassed by the claimed invention. 

    Applicant’s arguments based upon the Jepson format and the mean-plus-function format, including reliance upon the well known or conventional to support written description, including the use of the anti-C5 antibody 5G1.1 and reliance upon analysis of “high voltage generating means” in Atmel  do not sufficiently address the outstanding written description rejection based upon correlation of structure - function analysis of written description in the context of the claimed anti-C5 antibodies encompassed encompassing various specificities, epitopes and functional limitations as recited in claims 8-9 in methods of treating a patient.


     Applicant relies upon paragraphs [0126], [0129] and [0133] of the specification, which discloses C5, C5a as targets for antibodies and the 5G1.1 anti-C5 antibody.

   Applicant’s reliance on other known anti-C5 antibodies in the Exhibits is acknowledged.

    Note that the claims are drawn methods of treating a patient by administering an anti-C5 antibody with an Fc domain.
    While the specification discloses treatment administering Fc variants broadly (e.g., see paragraphs, [0128], [0130], [0131], [0144], [0145], [0181], [0184], [0185], [0192]),
     there appears little or no specificity as to what treatments are associated with anti-C5 antibodies. 

    However the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies, including those anti-C5 antibodies broadly encompassed by the claimed invention and the means-plus-function and Jepson formats. 
  
     While applicant’s reliance upon certain Exhibits and the Dahiyat Declaration to stand for recognition that 5G1.1 anti-C5 antibody (the only anti-C5 antibody disclosed in the specification) refers to specific antibodies that bind human C5, including eculizumab and that recognize that 5G1.1 refers to specific antibody that bind the human C5, including eculizumab,
      it is maintained that eculizumab is NOT the same as 5G1.1 antibody and that modifications that read on the humanized version eculizumab differ from the 5G1.1 antibody.  

       Eculizumab is a humanized version, including of 5G1.1 and other anti-C5 antibodies relied upon certain Exhibits are drawn to modifications / substitutions (of eculizumab (e.g., ALXN1210, long acting anti-C5 antibody that produce complete and sustained inhibition of C5 (see Exhibit 2; Sheridan, PLOS ONE 2018; ALXN1210 long acting anti-C5 antibodies). 

      Also, see A POSA as of March 15, 2007 Would Have Understood Eclizumab To 
Be an IgG4 Isotype Humanized Antibody in paragraphs 118-132 and The Novel, Uniquely-Engineered Amino Acid Sequence of SOLIRIS Was NOT Known to a POSA of March 15, 2007 in paragraphs 133-171 that distinguishes the therapeutic antibody eculizumab from 5G1.1.

       It is noted that eculizumab is a therapeutic antibody.
       The instant application does not disclose nor describe eculizumab.


      As noted previously with respect to the disclosure to the 5G1.1 anti-C5 antibody disclosed in paragraphs [0133] of the specification, 
     it is noted that the Declaration of Arturo Casadevall (Exhibit 1) in Case IPR2019-00741, dated 11/22/2019 (251 pages), filed 12/11/2019 in USSN 15/642,096, now U.S. Patent No. 10,590,189 discusses 5G1.1 and points out that eculizumab would be a distinct structure from 5G1.1, that humanized version of 5G1.1 eculizumab is distinguishable from the mouse antibody 5G1.1 (see entire document, particularly pages 38-42, paragraphs 95-103).

    Also, as noted previously, in teaching Second-Generation C5 inhibitors for Paroxysmal Nocturnal Hemoglobinuria (BioDrugs, 341:149-158, 2020) (see Abstract, Key Points, Introduction, Eculizumab, The Unmet Needs with Eculizumab, Second-Generation of C5 Inhibitors: Novel Strategies and Preclinical Studies, Second-Generation C5 Inhibitors: Clinical Development, Discussion and Future Overview, Conclusion) 
    Fattizzo et al. teach second-generation C5 inhibitors, including novel antibodies, to meet unmet clinical needs overcome unmet clinical needs with eculizumab encompassing differences in structural and functional attributes, including epitopic specificities. 


    including teaching that the novel anti-C5 antibody which are efficient inhibitors of complement but unlike eculizumab inhibit efficiently across species,
     including not that the known anti-C5 antibody BB5-1 has been widely used in mouse models
    wherein the selected anti-C5 antibodies varies in their specificity and inhibitory activity, and comparing with eculizumab binds C5alpha and human species and R07112689 binds the C5beta chains,
      wherein the clones generated by Zelek and eculizumab and R07112689 exhibited variation in specificity, affinity and inhibitory properties (as well as among the clones) themselves, and
      concluding that the novel antibodies describing here are efficient blocker of human C5 with binding sites and others distinct from existing anti-C5 antibodies  (see Discussion
(see entire document, including Summary, Introduction, Materials and Methods, Results, Discussion).

      Applicant’s arguments has not addressed and has ignored the case law and rationale of the written description of record / herein.

       The written description rejection of record / herein has clearly addresses applicant’s arguments in the context 112 written description as it applies to claimed invention, including the means-plus-function and Jepson formats

    The claims here are directed to methods of treating a patient by administering anti-C5 antibodies via means plus function and Jepson claim construction where the same standard of written description applies with regard to the written description requirement.    
     See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

    In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. 

      Note that the claims are drawn to methods of treating, by administering and anti-C5 antibody, including means for binding human C5.
      Given that the claims are drawn to methods of treating, the anti-C5 antibodies would necessarily have to have inhibitory characteristics, such as inhibiting complement activation and activities, including inhibition C5 binding.
      The claims are not limited to inhibitory anti-C5 antibodies. 

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies, broadly encompassed by the claimed invention / claim construction. 

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed means-plus-function and Jepson claims with respect to means and equivalents, anti-C5 antibodies encompassed by the claimed antibody specificity and functional attributes.

not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 
 
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed anti-C5 antibodies and functional attributes associated with methods of treating a patient.  

    Applicant was not in possession of the claimed genus of anti-C5 antibodies in the methods of treatment in the absence of providing sufficient structural characteristics of the genus of such anti-C5 antibodies coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
     In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-C5 antibodies in methods of treating a patient that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed to anti-C5 antibodies in methods of treating a patient in the absence of providing sufficient structural and functional characteristics of the species or genus of anti-C5 antibodies in methods of treating encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies in methods of treating a patient encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and  the specification at best describes plan for making anti-C5 antibodies in methods of treating and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies in methods of treating to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
     In contrast to the disclosure of certain of anti-C5 antibodies in methods of treating, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).


Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)
     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of anti-C5 antibodies in treating a patient encompassed by the claimed invention to provide sufficient structure for the anti-C5 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant’s arguments have not been found persuasive.

    Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  




     the previous provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims of  USSN 16/439575 in view of Wang (US 2005/0271660) has been withdrawn.

7.  Claims 8-9 stand rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-5 of U.S. Patent No. 10,336,818 and / or
     over claim 1 of U.S. Patent No. 8,546,543 (1449; #A212) 
     in view of Schwaeble et al. (US 2006/0018896) essentially for the reasons of record / herein.

     Applicant’s arguments, filed 03/18/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     In response to Legal Standard for Obvious (Non-Statutory) Double Patenting, 
Once Interpreted, Obviousness-Type Double Patenting is a 103 Analysis, including Longi, Braithwaithe, Bratt, including the arguments addressing non-statutory double patenting over U.S. Patent No. 10,336,818 and U.S. Patent No. 8,546,543,
     the following is noted. 

     With respect to applicant’s current arguments that Schwaeble taken as a whole is clearly direct to anti-MAp19 inhibitory agents, which are distinct and separate from anti-C5 antibodies,
      the following is noted.

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references. In re Young, 150 USPQ 725 (CCPA 1968). 

     The use of patents as references is not limited to what the patentees describe as their own inventions of the problems with which they are concerned. 
      They are part of the literature of the art, relevant for all they contain. 
       A reference may be relied upon for all that it would have been reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.
 
      Contrary to applicant’s argument that Schwaeble teaches away from the claimed invention, 
disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  
     A known or obvious composition does not patentable simply because it has been described as somewhat inferior to some other product for the same use. 
     See MPEP 2123.

      With respect to the claims of US Patent No. 8,546,543,
      antibodies, including anti-C5 antibodies, have been known and used for various utilities, including detection, isolation, diagnosis, therapeutics, including antibody conjugates. 




      Applicant’s arguments including KSR and MPEP 2141, filed 12/09/2020, have been fully considered but have not been found convincing in view of the New Grounds of Rejection.

     In contrast to applicant’s arguments that Wang taken as a whole is clearly directed to aerosolized administer for localized not systemic treatment (by citing references), 
     including relying upon the Dahiyat Declaration that there was not motivation to combine pulmonary airway delivery of antibodies with antibodies having amino acid mutations that increase binding to the FcRn receptor in vascular endothelial cells,
    that there these amino acids substitutions associated with pulmonary delivery as unpredictable and no expectation of success and 
     that the examiner has not established a prima facie case of obviousness;
     New Grounds of Rejection based upon Schwaeble (versus Wang) have been set forth herein. 

     The patented claims are drawn to antibodies and methods of making antibodies incorporated with Fc substitutions M428L/N434S.

    Schwaeble et al. (US 2006/0018896) (see entire document, Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description, including treatment of Various Disease and Conditions and therapeutic Methods (e.g., see paragraphs [0126]-[0257]),
     teach Methods for Treating Conditions associated with Lectin-Dependent Complement Activation, 
    including the use of inhibitors of complement inhibitors including anti-C5 antibodies, including the 5G1.1 anti-C5 antibody (e.g., see paragraphs [0165], [0166], [0172]-[0178], [0183], [0205], [0527]),  
     including modifying the Fc portion of Ig (e.g., see paragraphs [0271]-[0272]),
     including recombinant production of proteins and antibodies) (e.g., see paragraphs [0053], [0086], [0103], [0106], [0107], [0165], [0204], [0250], [0268], [0273], [0277], [0288]-[0293], [0310]-[0331], [0338]-[0343], [0355], [0357], [0434]-[0482]),
    including consideration of half-life (e.g., see paragraphs [0298], [0331], [0382]).,
    including Pharmaceutical Carriers for antibodies and Peptides (e.g., see paragraphs [0368]-[0394]),
    including various modes of administration including intravenous, intramuscular subcutaneous or other parenteral administration (e.g., see paragraphs [0134], [0140], [0146], [0151], [0159], [0167], [0179], [0187], [0197], [0209], [0219], [0227], [0240], [0253], [0257], [0339], [0379], [0380]).

     The combination of the patented claims and the teachings of Schwaeble would have made it obvious to the ordinary artisan to incorporate the Fc mutations M428L/N434S to increase the half-life of therapeutic anti-C5 in methods of treating.

     Given the applicability of anti-C5 antibodies to inhibit the activation of the complement in methods of treatment, it would have been obvious to the ordinary artisan to incorporate the Fc mutations M428L/N434S to increase the half-life of therapeutic anti-C5 in methods of treating.

     Therefore, the claims are obvious of one another.

     Applicant’s arguments have ignored the following.

     Also, noted that the CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
 
8.  No claim allowed.

      Other than the citations in the double patenting rejection,
      The prior art does not appear to teach or suggest the specific M428L/N434S Fc mutation combination to increase half-life of therapeutic antibodies, including anti-C5 antibodies. 

9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 23, 2021